Citation Nr: 1717410	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  08-26 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date earlier than June 13, 2007 for the assigned of separate 20 percent disability rating for instability of the right and left knees.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel






INTRODUCTION



The Veteran served on active duty with the United States Navy from December 1974 to August 1979.

This matter comes before the Board of Veteran's Appeals (Board) from a November 2007 Rating Decision by Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In May 2013, the Veteran's claims for entitlement to an increased rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee and residuals of an anterior cruciate ligament (ACL) tear of the left knee DJD with osteoarthritis were re-characterized in a Board of Veteran's Appeals (BVA) decision.  As a result, a rating of 20 percent disabling was assigned for DJD of the right knee based on episodes of locking and dislocation and a rating of 10 percent disabling for DJD of the right knee based on limitation of extension.  A rating of 20 percent disabling was also assigned for residuals of an ACL tear of the left knee with osteoarthritis based on episodes of locking and dislocation and a rating of 10 percent disabling for residuals of an ACL tear of the left knee with osteoarthritis based on limitation of extension.  The issue of total disability based on individual unemployability (TDIU) was remanded. 

Pursuant to a January 2014 Joint Motion to Remand (JMR), the Veteran's claims for entitlement to increased ratings were remanded for further development.  In a June 2014 decision, the Board remanded the matter, finding that the Veteran's TDIU claim was inextricability intertwined with the increased rating claims. 

A supplemental statement of the case was issued in August 2014 as directed by the Board's January 2014 remand instructions.  A rating of 20 percent for DJD of the right knee based on episodes of locking and dislocation and residuals of an ACL tear of the left knee with osteoarthritis based on episodes of locking and dislocation was assigned.  The rating of 10 percent for DJD of the right knee based on limitation of extension and residuals of an ACL tear of the left knee with osteoarthritis based on limitation of extension was also granted.  The Veteran's claim for TDIU was denied.  

An October 2014 Board Decision assigned separate 20 percent ratings for instability of the right knee and left knee.  That decision also resulted in a denial of the Veteran's claims for entitlement to an increased rating in excess of 20 percent for DJD of the right knee based on episodes of locking and dislocation and residuals of an ACL tear of the left knee with osteoarthritis based on episodes of locking and dislocation.  The Veteran's claim for an increased rating in excess of 10 percent for DJD of the right knee based on limitation of extension and residuals of an ACL tear of the left knee with osteoarthritis based on limitation of extension were denied.  The claim for TDIU on a schedular basis was denied as well.  However, the issue of entitlement to a TDIU on an extraschedular basis was Remanded to the AOJ for additional development.

Thereafter, by a rating action dated June 2015, the RO effectuated the assignment of 20 percent ratings that were assigned for instability of the right and left knee.  An effective date of June 13, 2007 was assigned.  The Veteran was also granted a TDIU, effective from February 14, 2013.

A Memorandum Decision dated May 2016 affirmed the Board's October 2014 Decision as to the issues of entitlement to disability ratings of 10 percent for limitation of extension of the right and left knees and 20 percent for instability for the right and left knees.  The claims for entitlement to disability ratings in excess of 20 percent for episodes of locking and dislocation were considered abandoned and dismissed.  However, as to the issue of entitlement to TDIU on a schedular basis, the Court remanded the matter for adjudication consistent with the Court's finding that the Veteran's combined ratings met the schedular requirements for TDIU.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The RO issued a decision in June 2015 that effectuated the assignment of 20 percent ratings that were assigned for instability of the right and left knee, and that an effective date of June 13, 2007 was assigned.  The Veteran, through his attorney, filed a notice of disagreement in June 2016 with the effective date.  The Court has held that where the Board finds a notice of disagreement has been submitted regarding a matter which has not been addressed in a statement of the case (SOC), the issue should be remanded for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As the issue of entitlement to an effective date earlier than June 13, 2007 for the assignment of 20 percent ratings for instability of the right and left knees has not been properly addressed in a SOC, it must be remanded for appropriate development.

Further, as discussed above, the Board's October 2014 decision bifurcated the claim for TDIU.  The question of entitlement to a TDIU on a schedular basis was denied and question of entitlement to a TDIU on an extraschedular basis was Remanded.  Notwithstanding the fact that the Court vacated and remanded the schedular TDIU issue, the RO issued a decision in June 2015 that assigned a TDIU on a schedular basis, effective from February 14, 2013.  The Veteran has consistently argued that his service connected disabilities resulted in him becoming unemployed beginning in January 2007.  Thus, contrary to the RO's findings, its June 2015 decision to grant a TDIU did not constitute a complete grant of the claimed benefits.  The RO needs to provide the Veteran with a supplemental SOC (SSOC) on this downstream issue.  It is likewise noted that the aforementioned earlier effective date claim for 20 percent ratings assigned for instability of right and left knees is intertwined with the effective date issue.

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case as to the issue for entitlement to an effective date earlier than June 13, 2007 for the assigned of 20 percent ratings for instability of the right and left knee.  The Veteran and his attorney should be apprised that a substantive appeal must be submitted to perfect the appeal for Board review, and the requisite period of time for a response should be allowed.

2. Provide the Veteran and his attorney with a supplemental statement of the case addressing the issue of entitlement to a TDIU effective prior to February 14, 2013.  Return the matter to the Board after they have had the appropriate time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




